Clare, C. J.
All the assignments of error, other than the one to the nonsuit, are that the several instructions given'were erroneous, in that “They were not justified by the allegations in the complaint and the evidence.” These exceptions do not entitle the defendant, as its brief admits, to a new trial, for the reason that the exceptions to the statement by the judge of the contentions of the parties must be made before verdict. Besides, they are too general and indefinite. And as to the nonsuit, the evidence was sufficient to submit the case to the jury.
No error.